Citation Nr: 0000113	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  97 - 16 994	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

Entitlement to a rating in excess of  50 percent for post-
traumatic stress disorder.

Entitlement to a total disability rating based on 
unemployability due to service-connected disability under the 
provisions of  38 C.F.R. § 4.16. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from July 1970 to July 
1973, including service in the Republic of Vietnam from 
September 1970 to July 1971.

On August 26, 1998, the Board of Veterans' Appeals (Board) 
issued a decision which the veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  
Pursuant to a Joint Motion to Remand, the Court issued its 
Order, dated February 18, 1999, vacating that decision and 
remanding the case to the Board for another decision, taking 
into consideration the matters raised in its order.  

In that Order, the Court indicated that the Board had 
impermissibly substituted its judgment for that contained in 
the record, a violation of the Court's holding in Colvin v. 
Derwinski,  1 Vet. App.171, 175 (1991); that the Board had 
failed to apply the provisions of  38 C.F.R. § 3.102 
requiring application of the benefit of the doubt; that the 
Board's decision did not comport with the Court's holding in  
Mittleider v. West,  11 Vet. App. 181 (1998), which precludes 
the Board from differentiating between the symptomatology 
attributable to a nonservice-connected disability and that 
attributable to a service-connected disability in the absence 
of medical evidence making such distinction; and that the 
Board has failed to provide an adequate statement of reasons 
or bases for its decision that the appellant was not entitled 
to a rating in excess of  50 percent for PTSD, or to a total 
disability rating based on individual unemployability due to 
service-connected disability.  

Pursuant to the Court's Order, the Board notified the veteran 
and his representative by letter of June 11, 1999, of their 
right to submit additional argument and evidence in support 
of his claims within 90 days of the date of that notification 
letter.  In September 1999, the veteran's representative 
submitted an informal hearing presentation reiterating the 
assertions that the veteran was entitled to a rating in 
excess of  50 percent for PTSD, and to a total disability 
rating based on individual unemployability due to service-
connected disability.  


An opinion by the General Counsel of the Department of 
Veterans Affairs, dated June 7, 1999 (VAOPGCPREC 6-99), held 
that a claim for a total disability rating based on 
individual unemployability for a particular service-connected 
disability may not be considered when a schedular 100 percent 
rating is already in effect for another disability.  That 
opinion further held that no additional monetary benefit 
would be available in the hypothetical case of a veteran 
having one service-connected disability under the rating 
schedule and another, separate disability rated totally 
disabling due to individual unemployability under  38 C.F.R. 
Part 4, § 4.16(a).  Further, that holding stated that the 
availability of additional procedural protections applicable 
under  38 C.F.R. § 3.343(c) in case of a total disability 
rating based on individual unemployability would not provide 
a basis for consideration of a rating under 38 C.F.R. Part 4, 
§ 4.16(a) where the veteran already has a service-connected 
disability rated 100 percent under the rating schedule. 

In view of the Board's determination that the veteran is 
entitled to a schedular 100 percent disability rating for his 
service-connected PTSD, effective March 25, 1996, the Board 
does not reach the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability.  Vettese v. Brown,  7 Vet. App. 31, 34-
35 (1994); VAOPGCPREC 6-99.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the instant appeal has been obtained by the 
RO.  

2.  The veteran's sole service-connected disability is a 
mental disability, diagnosed as PTSD, currently evaluated as 
50 percent disabling.

3.  The clinical and other data establish that the veteran's 
service-connected PTSD is currently productive of virtual 
isolation in the community; that his PTSD 

symptomatology results in such symptoms as gross impairment 
in communication with members of his own family as well as 
prospective employers; and that the severity of his PTSD 
symptomatology is such as to render him effectively incapable 
of securing and retaining substantially gainful employment, 
effective March 25, 1996, based upon the criteria in effect 
prior to and on and after November 7, 1996. 


CONCLUSION OF LAW

The criteria for an increased schedular rating of  100 
percent for PTSD is warranted under the criteria in effect 
prior to and on and after November 7, 1996.  38 U.S.C.A. 
§ 1155, 5107(a) (West 1991);  38 C.F.R. Part 4, §§ 4.16(c), 
4.132, Diagnostic Code 9411(prior to November 7, 1996);  
38 C.F.R. Part 4, §§ 4.16(a), 4.126, Diagnostic Code 9411(on 
and after November 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that the appellant's claim is plausible and 
is thus "well grounded" within the meaning of  38 U.S.C.A. 
§  5107(a) (West 1991).  A claim for an increased rating is 
generally well grounded when the appellant indicates that he 
has suffered an increase in disability.  Proscelle v. 
Derwinski,  2 Vet. App. 629 (1992);  Drosky v. Brown, 10 Vet. 
App. 251 (1997).  We further find that the appellant has 
submitted evidence in support of his claims, that the facts 
relevant to the issues on appeal have been properly 
developed, and that the statutory obligation of VA to assist 
the veteran in the development of his claims has been 
satisfied.  38 U.S.C.A. §  5107(a)(West 1991).  In that 
connection, we note that the RO has obtained available 
evidence from all sources identified by the veteran, that he 
has been afforded a personal hearing, and that he underwent 
comprehensive VA psychiatric examinations in connection with 
his claims in December 1995 and in November 1997.  On 
appellate review, the Board sees no areas in which further 
development might be productive.
The appellant contends that the RO erred in failing to grant 
entitlement to a rating in excess of 50 percent for PTSD and 
in failing to grant a total disability rating based on 
unemployability due to service-connected disability under the 
provisions of  38 C.F.R. § 4.16 because it did not take into 
account or properly weigh the medical and other evidence of 
record.  It is contended that the veteran is depressed all 
the time and avoids crowds; that he stays at home, dozes, and 
watches television; that he is unable to take his 
psychotropic medications because of his blood pressure 
problems; that he has dreams two or three times a week, brief 
flashbacks, and daily intrusive memories of Vietnam 
experiences; that he gets only two or three hours sleep per 
night; that he does not attend church or get involved with 
his family, his neighbors, or the PTA; that he experiences 
anhedonia, social isolation, significant social impairment, 
inability to get along with his spouse, grandchildren and 
others; and that he has suicidal ideation and memory loss.  
It is specifically contended that the veteran is entitled to 
an increased disability rating based upon his reported 
symptomatology, as well as a total disability rating based on 
service-connected disability under the provisions of  
38 C.F.R. § 4.16(c) (1999).

In accordance with  38 C.F.R. §§ 4.1 and 4.2 (1999) and  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's PTSD.  
The Board has found nothing in the historical record which 
would lead to the conclusion that the most current evidence 
of record is not adequate for rating purposes.  Moreover, the 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to that disability.

Service connection for PTSD was granted by rating decision of 
May 1989, and was initially evaluated as 30 percent 
disabling.  The veteran has no other service-connected 
disabilities.   He has also been diagnosed with a nonservice-
connected passive-aggressive personality [disorder] and 
alcohol dependence.  

In March 1996, the veteran claimed entitlement to a rating in 
excess of 30 percent for PTSD, alleging that such disability 
had increased in severity.  In support of his 
claim, he enclosed written statements from himself and his 
spouse, both of which called attention to the severity of his 
current symptoms, and cited matters more fully set out above 
in the veteran's contentions.  In May 1996, the veteran filed 
a claim for a total disability rating based on 
unemployability due to service-connected disability (VA Form 
21-8940).  He stated that he could not remember when he last 
worked.

Other evidence included a hospital summary from The King's 
Daughters' Medical Center, a private medical facility, dated 
in January 1993, showing that the veteran was admitted after 
asking a policeman to shoot him because he wanted to die.  
His blood alcohol level on admission was 294[sic].  He 
complained of depression and nightmares about Vietnam, and 
was noted to have a long history of mental illness.  He was 
initially socially withdrawn, with restricted mood and 
affect, but improved with treatment.  The diagnoses at 
hospital discharge included major depression, severe with 
psychotic features; PTSD; and alcohol abuse, continuous. 

In addition, the veteran submitted copies of VA outpatient 
treatment records from the VAMC, Huntington, dated from July 
1993 to December 1995.  Those records reflect ongoing 
treatment of the veteran for PTSD, alcohol dependence, and 
depression.  On one occasion the veteran stated that he has 
intermittent periods of depression; that he has fleeting 
thoughts of suicide, but will not kill himself; that his 
PTSD symptoms are not as bad in the winter time; that he has 
a difficult time working as they put too much pressure on 
him; that he is still uncertain about taking medication; and 
that he continues to drink alcohol amounting to a 12-pack of 
beer two or three times a week.  Another entry noted that, on 
substance abuse screening, the veteran stated that he had 
undergone prior substance abuse treatment at Clarksburg, but 
had gotten drunk as soon as he was discharged.  He related a 
history of six to eight driving-while-intoxicated charges, 
and two arrests for public drunkenness.  He denied having a 
drinking problem, stated that he could stop drinking, and 
denied the need for detoxification or any type of therapy or 
rehabilitation.  It was noted on several occasions that the 
veteran appeared to be in 
denial concerning his alcohol consumption and the effect that 
it was having on his life.  

The VA outpatient treatment records show that the veteran 
ultimately entered the Substance Abuse Treatment Program 
(SATP).  During that period, he agreed to take Zoloft, 100 
mgs. daily.  Upon completion of the primary SATP, he entered 
the after-care program, but declined to attend AA.  It was 
shown that his alcohol dependence was in remission.  Four 
months later the veteran reported having drunk a six-pack of 
beer because he started feeling "electrical shocks all over 
his body."  He reported that he was hospitalized overnight 
and was found to have an electrolyte imbalance. 

A report of VA psychiatric examination, conducted in December 
1995, shows that the veteran had been hospitalized several 
weeks previously due to his electrolytes being low.  He was 
currently prescribed Zoloft, Magnesium, Thiamine, Folic acid, 
and Benadryl.  The veteran stated that he had not worked in 
three to four years because he cannot handle being around 
people.  He reported previous employment working in a 
restaurant, in a welding shop for six to seven years, driving 
a truck, as a maintenance worker in an apartment complex, and 
working for a company that made windows and doors.  He 
reported nightmares two to four times a month, difficulty 
falling asleep and staying asleep, and staying home most of 
the time because people bother him, as well as feeling lost, 
having no plans for the future, and having difficulty 
concentrating and remembering things.  Mental status 
examination disclosed that the veteran's mood was depressed, 
with a restricted affect appropriate to his mood.  His 
appetite was reported as fair, and insight and judgment were 
fair.  The remainder of his mental status examination was 
within normal limits, and he was competent to handle 
benefits.  The Axis I diagnoses were: PTSD; alcohol 
dependence, in remission; and depressive disorder, not 
otherwise specified.  No Global Assessment of Functioning 
(GAF) score was provided, and no information was provided as 
to the veteran's current capability for gainful employment.  

VA outpatient treatment records from the VAMC, Huntington, 
dated from December 1995 to February 1997, show that the 
veteran continued to attend the PTSD/SATP aftercare group.  
In May 1996, it was shown that his alcohol dependence was in 
remission.  In June 1996, it was reported that his medical 
doctor had stopped his Zoloft because of fears that it was 
increasing his blood pressure.  He reported no alcohol or 
substance abuse, and his mood and affect were within normal 
limits.  In August 1996, he reported continued abstinence.  
In October and November 1996, he continued to attend the 
PTSD/SATP aftercare group, and continued to carry diagnoses 
of PTSD and alcohol dependence, in remission.
Records dated in January 1997 show that he was to report his 
plan for receiving continued support for his PTSD.  An entry 
dated in February 1997 shows that he attended his last 
session in the aftercare group.  He indicated that he did not 
wish a referral for PTSD counseling, stating that if he felt 
that he was going to relapse or wanted to talk about his PTSD 
symptoms, he would come back to the group.  No other follow-
up appointments were made.  The diagnoses were alcohol 
dependence, in remission, and PTSD.  

In June 1997, the veteran submitted lay statements from his 
spouse and another member of his family offering their 
observations and conclusions concerning his mental status and 
behavior.  

A personal hearing was held before a Hearing Officer at the 
RO in June 1997.  The veteran testified, in pertinent part, 
that he stays at home, dozes, and watches television; that he 
is depressed all the time and avoids crowds; that he doesn't 
take his medications because of his blood pressure problems; 
that his grandchildren make him nervous; that he has dreams 
two or three times a week and has brief flashbacks; that he 
gets only two or three hours sleep per night; that he does 
not attend church or get involved with his family, his 
neighbors, or the PTA; and that he has suicidal ideation and 
memory loss.  His spouse offered her testimony in support of 
the veteran's contentions and arguments, particularly with 
respect to his violence, poor relationship with his family, 
and an episode in which he attempted suicide.  A transcript 
of the testimony is of record.

A report of private psychiatric examination by Dick C. 
Barumbe, MD, conducted in July 1997, shows that the veteran 
stated that he had a claim for PTSD and needed an evaluation.  
He further stated that he cannot sleep; that he is nervous 
and irritable; and that he gets mad easily.  He admitted to 
having had suicidal thoughts two or three times, and stated 
that he doesn't want to be around people.  He denied auditory 
or visual hallucinations, or abuse of alcohol or drugs.  
Mental status examination revealed that his appearance was 
cooperative, anxious, apathetic, and depressed, while his 
behavior was appropriate, relaxed and agitated.  His speech 
was spontaneous, and his mood was depressed and his affect 
flat.  The diagnosis was PTSD.  

A report of VA psychiatric examination, conducted in November 
1997, shows that the examiner reviewed the veteran's claims 
folder and medical records.  It was noted that a longitudinal 
review of the veteran's medical records revealed psychiatric 
diagnoses which included passive-aggressive personality with 
antisocial features; PTSD; PTSD, rule out major affective 
disorder; major affective illness; depression; alcohol abuse; 
alcohol dependence; major depression, severe, recurrent, with 
psychotic features; and a depressive disorder.  It was noted 
that in January 1989, his Global Assessment of Functioning 
(GAF) score had been estimated as 50, with a past-year score 
of 60. 

The veteran related that he was married and had a 14-year old 
son; that he had been unemployed for about seven years; that 
he is in receipt of Social Security disability benefits; that 
he holds a valid driver's license; and that he spends his 
time sitting in his house watching television and taking care 
of his activities of daily living.  He denied hobbies or 
interests; claimed that he could not concentrate long enough 
to participate in any activity; and asserted that he cut the 
grass two or three times a year.  He asserted that when he 
tried to rely on people, he became anxious, extremely fearful 
and had urges to get away.  He stated that when he 
accompanies his wife grocery shopping, he waits in the car, 
and hurries back from the post office as fast as possible.  
He claimed anhedonia, social isolation, significant social 
impairment, inability to get along with his wife, his 
grandchildren, and others, depression, sleep disturbances, 
nightmares with military content two or three times a week, a 
startle reaction, and daily intrusive memories of Vietnam 
experiences.  The veteran stated that: "I am not drinking 
for the last two years.  I am not saying that I quit, I am 
saying that I am not drinking."  He then admitted that he 
has had short relapses during which he drank a 12-pack of 
beer on two occasions in the last year.  His reported last 
use of alcohol was in August 1997, three months prior to the 
examination.

Mental status examination disclosed that the veteran's mood 
was dysphoric; that he occasionally became tearful when 
describing his experiences in the military; and that he 
claimed constant suicidal thoughts without intent.  The 
examiner offered the opinion that he had significant levels 
of anxiety, social isolation, avoidance of Vietnam-related 
stimuli, diminished interest in activities, and marked 
interpersonal deficits.  However, the examiner further noted 
that the veteran was clean and fairly groomed; that his 
behavior was cooperative; that his affect was appropriate; 
that his speech was soft and coherent; that his thoughts were 
goal-directed; that his cognitive functions were preserved; 
that he denied visual or auditory hallucinations, that he 
denied first rank Schneiderian symptoms; and that he was 
competent to handle funds.  The psychiatric examiner 
indicated that the veteran presented with significant levels 
of anxiety, social isolation, avoidance of stimuli that 
reminded him of traumatic events, and marked interpersonal 
deficits.  The diagnoses included PTSD, chronic; alcohol 
dependence, in partial remission; and depression, not 
otherwise specified.  Psychosocial stressors were reported to 
include PTSD symptoms, mood symptoms, and interpersonal 
stressors.  His GAF score was currently 50, with a past-year 
score of 52.

Medical and other evidence obtained from the Social Security 
Administration (SSA) in January 1998 shows that the veteran 
was granted SSA disability benefits in December 1991 due to 
mood disorders and anxiety disorders.

A rating decision of January 1998 increased the evaluation 
for the veteran's service-connected PTSD from 30 percent to 
50 percent disabling, effective March 26, 1996, the date of 
his reopened claim for increase, and continued the denial of 
his claim for a total disability rating based on 
unemployability due to service-connected disability.


Analysis

Evaluation of Service-Connected PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991);  38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The evaluation of service-connected 
mental disorders is currently based upon the resulting 
occupational and impairment under  38 C.F.R. Part 4,§ 4.125-
4.130 (1996, as amended).  Where entitlement to service 
connection has already been established, and an increase in 
the disability rating is the issue, the present level of the 
disability is the primary concern.  Francisco v. Brown,  7 
Vet. App. 55 (1994).

When evaluating a mental disorder, the rating agency 
considers the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during the periods of 
remission.  An evaluation is assigned based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
The rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for the rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Pursuant to  Karnas v. Derwinski, 1 Vet. App. 308 (1991), 
where a law or regulation changes after the claim has been 
filed or reopened before administrative or judicial review 
has been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
VA Secretary to do otherwise and the Secretary did so.  This 
veteran has appealed the rating decision of August 1996 which 
denied entitlement to a rating in excess of 30 percent for 
PTSD, and now seeks a rating in excess of the currently 
assigned 50 percent evaluation, and well as a total 
disability rating based on unemployability, as discussed in 
the Introduction section of this decision, above. 

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996, et. seq.).  On and after that date, all 
diagnoses of mental disorders for VA purposes must conform to 
the fourth edition of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV).  61 Fed Reg. 52,700 (1996), now 
codified at  38 C.F.R. §§ 4.125-4.130).  The new criteria for 
evaluating service-connected psychiatric disability, 
including PTSD, are codified at newly designated  38 C.F.R. 
§ 4.130.  61 Fed. Reg. 52,700-1 (1996).  The new rating 
criteria are sufficiently different from those in effect 
prior to November 7, 1996, that the RO and the Board are 
required to evaluate the veteran's service-connected PTSD by 
applying the criteria contained in the VA Schedule for Rating 
Disabilities related to psychiatric disability as it was in 
effect prior to November 7, 1996, as well in accordance with 
the revised criteria that became effective on that date.  
Karnas, at 311.  The record shows that the RO has done so.  

VA's Schedule for Rating Disabilities in effect prior to 
November 7, 1996 provides that the evaluation of 
psychoneurotic disorders, including PTSD, is based upon a 
General Rating Formula for Psychoneurotic Disorders codified 
under  38 C.F.R. Part 4, § 4.132 (1996).  Under those 
criteria, a 30 percent evaluation was assignable when the 
PTSD symptoms resulted in definite impairment in the ability 
to establish or maintain wholesome relationships with people, 
and resulted in such a reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 50 percent evaluation for PTSD is 
warranted where the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
are so reduced as to result in considerable industrial 
impairment, while a 70 percent evaluation is warranted for 
PTSD where the ability to establish and maintain effective 
and favorable relationship with people is severely impaired, 
and the psychoneurotic symptoms are of such severity and 
persistence that there is severe impairment in the ability to 
obtain and retain employment.  A 100 percent evaluation is 
warranted for PTSD where the attitudes of all contacts except 
the most intimate are so adversely affected as to result in 
virtual isolation in the community; or totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy result 
in profound retreat from mature behavior, or the claimant is 
demonstrably unable to obtain or retain employment.  
38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 (1996).

Effective November 7, 1996, mental disorders, such as PTSD, 
are assigned disability ratings based on a General Rating 
Formula for Mental Disorders described at  38 C.F.R. Part 4, 
§ 4.130 (1999).  That formula provides that mental disorders 
resulting in occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), 
will be assigned a 30 percent disability rating.  
Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships will be rated as 50 percent disabling.  
Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to symptoms such as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and inability to establish and 
maintain effective relationships will be rated as 70 percent 
disabling.  Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name will be 
rated as 100 percent disabling.  38 C.F.R. Part 4, §  4.130, 
Diagnostic Code 9411 (1999).

While the veteran's appeal was pending, the formula for 
evaluating PTSD changed, as described above.  Following VA 
psychiatric examination in November 1997, the RO re-evaluated 
the veteran's case under both the old and the new criteria 
and determined that a  50 percent disability rating was 
appropriate given the veteran's symptomatology, effective 
March 25, 1996, the date of receipt of the veteran's reopened 
claim. 

In cases such as this, where the claim for an increased 
rating was filed prior to November 7, 1996, the Board also 
considers both the old and new rating formulas for evaluation 
of acquired psychiatric disorders, including PTSD, and 
applies the formula which is most favorable to the veteran's 
case.  Karnas, at 311.

The record in this case shows that the veteran has been 
variously diagnosed with psychiatric disorders which include 
PTSD; alcohol dependence; a passive-aggressive personality 
with antisocial features; PTSD, rule out major affective 
disorder; major affective illness; depression; major 
depression, severe, recurrent, with psychotic features; a 
depressive disorder; and, more recently, PTSD and alcohol 
dependence in partial, remission.  The veteran's PTSD is 
currently rated as  50 percent disabling under  38 C.F.R. 
Part 4, § 4.130, Diagnostic Code 9411 (1999).  In evaluating 
the veteran's disability due to his service-connected PTSD, 
the Board may not consider disability or impairment resulting 
from the veteran's nonservice-connected alcohol dependence, 
which is the product of his own willful misconduct.  
38 C.F.R. § 3.301(c)(2) (1999).

The record in this case shows that on VA psychiatric 
examination in December 1995, the veteran offered a symptom 
report which included being unable to handle being around 
people, of having nightmares two to four times a month, of 
difficulty falling asleep and staying asleep, and of staying 
home most of the time because people bothered him.  He 
further stated that he had not worked in three to four years 
because he could not handle being around people.  Mental 
status examination showed that his mood was depressed; that 
he had a restricted affect; and that his insight and judgment 
were fair.  However, the psychiatric examiner found that the 
veteran was well-oriented, with relevant and coherent speech, 
intelligence in the average range, and intact recent and 
remote memory.  He denied hallucinations or delusions, 
suicidal or homicidal ideations, and his mental status 
examination was otherwise within normal limits.  

Further, records of VA outpatient treatment from July 1993 to 
February 1997 show that the veteran's primary treatment was 
for his nonservice-connected alcoholism rather than for other 
psychiatric disability, and that the diagnoses included 
alcohol dependence, depression, and PTSD.  In fact, the 
record shows that for an extended period, PTSD was diagnosed 
only by history.  The report of private psychiatric 
evaluation in July 1997 does not show any treatment of the 
veteran; rather, it shows that he sought an evaluation solely 
because he had a pending claim for benefits based on PTSD and 
needed an evaluation.  That report cites the veteran's 
symptomatic complaints, and reports that the veteran was 
anxious, apathetic, and depressed; that his behavior was 
appropriate, relaxed and agitated[sic]; and that his mood was 
depressed and his affect flat.  

The Board further notes that the report of VA psychiatric 
examination in November 1997 cited the veteran's symptom 
report, and that the mental status examination disclosed that 
the veteran's mood was dysphoric, that he occasionally became 
tearful when describing his experiences in the military; and 
that he claimed constant suicidal thoughts without intent.  
The examiner further noted that the veteran was clean and 
fairly groomed; that his behavior was cooperative; that his 
affect was appropriate; that his speech was soft and 
coherent; that his thoughts were goal-directed; that his 
cognitive functions were preserved; that he denied visual or 
auditory hallucinations, that he denied first rank 
Schneiderian symptoms; and that he was competent to handle 
funds.  However, the Board notes that the veteran and his 
spouse have testified that he has no friends and no social 
life; that he has not worked in years; and that a major 
portion of his psychiatric impairment is social in nature and 
results in his having no friends and very few contacts other 
than his immediate family.  The Board finds that testimony to 
be credible and substantiated by current medical evidence 
contained in the record.  

Furthermore, the psychiatric examiner concluded his report by 
offering the opinion that the veteran had significant levels 
of anxiety, social isolation, avoidance of Vietnam-related 
stimuli, diminished interest in activities, and marked 
interpersonal deficits.  As previously noted, a rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126 (1999).  To the same point, 
the veteran's GAF score was currently 50, with a past-year 
score of 52.  The current score is indicative of serious 
symptoms, or serious impairment in social, occupational, or 
school functioning.  While the past-year GAF score of 52 is 
consistent with moderate symptoms, or moderate difficulty in 
social, occupational, or school functioning, the Board again 
notes that where entitlement to service connection has 
already been established, and an increase in the disability 
rating is the issue, the present level of the disability is 
the primary concern.  Francisco v. Brown,  7 Vet. App. 55 
(1994).  

Although a GAF score considers social and occupational 
functioning on a continuum of mental health-illness, and 
includes all psychiatric disability, including the veteran's 
nonservice-connected psychiatric symptomatology such as that 
stemming from his personality disorder and from his alcohol 
dependence in "partial" remission, the Board is precluded 
from differentiating between the symptomatology attributable 
to a nonservice-connected disability and that attributable to 
a service-connected disability in the absence of medical 
evidence making such distinction.  See Mittleider v. West,  
11 Vet. App. 181 (1998)  In this case, neither the VA 
psychiatric examiners in December 1995 and in November 1997, 
nor the private psychiatrist in February 1997, differentiated 
between the social and occupational impairment stemming from 
the veteran's service-connected PTSD and any other 
psychiatric or psychosocial disabilities found present.  

In addition, the VA psychiatric examiner concluded his report 
by offering the opinion that the veteran had significant 
levels of anxiety, social isolation, avoidance of Vietnam-
related stimuli, diminished interest in activities, and 
marked interpersonal deficits (emphasis added).  Under the 
criteria for rating mental disorders prior to November 7, 
1996, a 100 percent evaluation is warranted for PTSD where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  A 100 percent evaluation is also warranted where 
the claimant is demonstrably unable to obtain or retain 
employment.  38 C.F.R. Part 4, §  4.132, Diagnostic Code 9411 
(prior to November 7l, 1996).  The record in this case 
presents no credible evidence that the veteran has any 
contacts at all outside his home.  

Furthermore, the newly revised criteria for evaluating mental 
disorders, effective on and after November 7, 1996, provides 
that a 100 percent evaluation will be assigned where there is 
total occupational and social impairment due to such symptoms 
as: gross impairment in communication.  38 C.F.R. Part 4, §  
4.130, Diagnostic Code 9411 (1999).  The Board is satisfied 
that the medical evidence of record, together with the 
testimony of the veteran and his spouse, is sufficient to 
show that the veteran is virtually isolated in the community.  
The Board further finds that the veteran's PTSD 
symptomatology results in such symptoms as gross impairment 
in communication, not only with prospective employers, but 
with members of his immediate family.  In addition, the 
medical records obtained from the Social Security 
Administration show the veteran to be totally disabled due to 
mood disorders and anxiety disorders since 1991, and the 
Board finds no basis upon which to differentiate the 
diagnosed mood disorders and anxiety disorders from the 
veteran's service-connected PTSD.  The Board further finds 
that that the severity of his PTSD symptomatology is such as 
to warrant assignment of an increased schedular evaluation 
for PTSD, based upon the criteria in effect both prior to and 
on and after November 7, 1996. 

The Board has carefully considered the veteran's claim for a 
rating in excess of  50 percent for his service-connected 
PTSD under both the old and the new criteria for 
evaluating psychiatric disability, and finds that application 
of either the old or the newly-revised criteria for rating 
mental disorders would result in the assignment of a 
schedular 100 percent disability evaluation in the captioned 
matter when the additional testimony offered and the Social 
Security Administration determination and medical records are 
taken into consideration.  While the RO determined that 
application of the newly-revised criteria would be in the 
veteran's favor, yielding an increased rating of  50 percent 
from March 25, 1996, the date of his reopened claim for 
increase, the Board concludes, based upon the evidence and 
for the reasons set forth above, that the clinical and other 
data establish that the veteran's service-connected PTSD is 
currently productive of virtual isolation in the community; 
that the veteran's PTSD symptomatology results in such 
symptoms as gross impairment in communication with members of 
his own family, as well as with prospective employers; and 
that the severity of his PTSD symptomatology is alone 
sufficient to render him effectively incapable of securing 
and retaining substantially gainful employment.  It addition, 
the Board finds that such impairment has existed continuously 
since the date of filing of his reopened claim.  In reaching 
its decision, the Board has considered the doctrine of 
reasonable doubt.  In this case, as the preponderance of the 
evidence clearly favors the appellant's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An increased schedular rating of  100 percent for PTSD is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.  


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals

 

